Citation Nr: 0628214	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-26 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq. 


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The case was subsequently transferred to the 
Newark, New Jersey, RO.  

The Board issued a decision in March 2005 that, among other 
things, denied service connection for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion, in March 2006 the Court vacated the Board's 
decision and remanded the case for further development and 
readjudication in compliance with directives specified.  The 
Joint Motion stated the veteran was appealing only the PTSD 
claim; he abandoned his appeal concerning all of the other 
issues that had been adjudicated and denied in the Board's 
March 2005 decision.  So only the PTSD issue remains.

To comply with the Court's order, the Board is REMANDING the 
PTSD claim to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Joint Motion noted the Board's March 2005 decision found 
that, although the veteran served in Vietnam and was a combat 
engineer, he did not engage in combat with the enemy - 
basing that finding, in part, on the fact that he was not 
awarded a Purple Heart Medal or Combat Infantryman Badge 
(CIB).  The Joint Motion indicated the Board also found he 
had not provided enough information for the United States 
Armed Services Center for Unit Records Research (USASCURR) 
(now called the U. S. Army and Joint Services Records 
Research Center (JSRRC)) to obtain evidence supportive of his 
alleged stressors, and that he needed to provide a 2-month 
specific date range for when the stressors supposedly took 
place.  But the Joint Motion stated the record does not 
reflect he was ever advised by the RO of the need for this 
level of specificity.

During his videoconference hearing before the Board in 
January 2005, the veteran said his stressors occurred during 
the first two and a half months after arriving in Vietnam, 
from May to July 1969.  The Joint Motion, therefore, 
indicated the Board should attempt to obtain his unit records 
"to see whether his unit engaged in combat for the time 
period between May 1969 and July 1969.  Should the agency 
find that the Appellant does not have combat status, the 
agency should attempt to confirm the Appellant's stressors in 
accordance with 38 C.F.R. § 3.304(f)."  

Accordingly, the case is REMANDED for the following 
development and consideration:  

1.  Ensure that the veteran has been 
properly notified of all provisions of 
the Veterans Claims Assistance Act 
(VCAA), including of note the recent 
holdings in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Ask the veteran to provide a detailed 
written description of all stressors that 
he claims caused his PTSD, including the 
dates of occurrence of those stressors 
within a 2-month time frame and the names 
of individuals involved, if possible.  
Also, request that he provide the exact 
unit designation for his unit in Vietnam.  

3.  Then forward all pertinent documents 
to the U. S. Army and Joint Services 
Records Research Center (JSRRC), 
requesting that that agency attempt to 
verify the veteran's claimed stressors.  

4.  If, and only if, at least one of the 
veteran's claimed stressors is verified, 
schedule him for a psychiatric 
examination to obtain an opinion 
indicating whether it is at least as 
likely as not that his PTSD (there are 
already diagnoses of record) is related 
to a verified stressor.  And to 
facilitate making this important 
determination, the claims file must be 
made available to and reviewed by the 
designated examiner for the veteran's 
pertinent mental health history.  All 
opinions should be supported by adequate 
rationale.  

5.  The readjudicate the PTSD claim in 
light of the additional evidence 
obtained.  If the claim is not granted to 
the veteran's satisfaction, send him and 
his attorney a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  By this REMAND, the 
Board intimates no opinion, either legal or factual, as to 
any final determination warranted in this case.  The purpose 
of this REMAND is to obtain clarifying information and to 
provide the veteran due process.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


